Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2021 has been entered. 
Election/Restrictions
Newly submitted claim 34 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 34 is toward a method of manufacturing an aerosol-generating article component which has materially different mode of operation such as cutting a continuous rod (which is not required in the elected invention); wherein the elected invention is toward a method of manufacturing a crimped web for an aerosol-generating article. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 34  is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (U.S Patent No. 2164702) in view of Li et al. (U.S Pub. 20070169786).
Regarding claim 17, Davidson discloses a method of manufacturing a crimped web for an aerosol-generating article, the method comprising: feeding a substantially continuous web to a set of crimping rollers, the set of crimping rollers comprising a first roller and a second roller, each of which is corrugated across at least a portion of a width thereof (see figs. 10, 11 and 19), the first and second rollers being arranged such that corrugations of the first roller substantially interleave with corrugations of the second roller (see figs. 10 and 19); and crimping the substantially continuous web to form the crimped web by feeding the substantially continuous web between the first and second rollers in a longitudinal direction of the web such that the corrugations of the first and second rollers apply a plurality of longitudinally extending and substantially parallel crimp corrugations to the substantially continuous web (see figs.2, 10-12 and 14).  Davidson discloses the pitch values of the corrugations of one or both of the first and second rollers vary across the width of the rollers to produce variable widths of the crimped web (see fig.2 and page1, fig.12 and page 2, lines 28-49).  
Davidson discloses the pitch values of substantially all of the corrugations can vary but does not expressly discloses the pitch values.  Since a typical cigarette has a diameter of about 8mm and Davidson depicted about 7 peaks that span the diameter in an embodiment shown in fig. 2; the pitch values of the web would be within the claimed range and it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrive to the claimed range of wherein pitch values of substantially all of the corrugations of the first and second rollers vary from about 0.5 mm to about 1.7 mm so that the web can be loosely gathered/compressed laterally to fit in the diameter of the aerosol-generating article.  Furthermore, Li discloses the rollers can have pitch values in a preferred range from about 0.4 mm to 2.5 mm [0042].  Therefore, the combination of Davidson and Li taken together as a whole discloses the pitch values of the corrugations of the rollers vary from about 0.4mm to about 2.5mm overlapping with the claimed ranges; in case of overlapping ranges, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Regarding claim 18, Davidson also discloses Preliminary Amendmentgathering the crimped web to form a continuous rod (figs. 10-12,18-19) and cutting the continuous rod into a plurality of rod-shaped components (by reference sign 15a of fig. 19), each rod-shaped component of said plurality having a gathered crimped sheet formed from a cut portion of the crimped web, the crimp corrugations of the gathered crimped sheet defining a plurality of axial channels in said each rod-shaped component (figs. 2, 6-9 and 12).
Regarding claim 20, Davidson discloses the number of folds can be varied/adjustable and gathered to makeup the full cross section body (p3, 2nd column, lines 14-34 and fig. 12).  Davidson suggests the percent of the corrugations of the first and second rollers have a pitch value that differs from a pitch value of at least one directly adjacent corrugation resulting in the web with corrugations having a pitch value that differs from a pitch value of at least one directly adjacent corrugation (fig. 12) overlapping with the claimed range and therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.  
Regarding claim 21, Davidson discloses corrugation having varying widths in an embodiment and having a plurality of groups of folds and said folds being of different widths in another embodiment corresponding to the claimed the pitch values of substantially all of the first and the second rollers vary (see fig.2 and page1; fig.12 and page 2, lines 28-49).  Furthermore, Li discloses the rollers can have pitch values in a preferred range from about 0.4 mm to 2.5 mm [0042].  Therefore, the combination of Davidson and Li taken together as a whole discloses the pitch values of the corrugations of the rollers vary from about 0.4mm to about 2.5mm overlapping with the claimed ranges; in case of overlapping ranges, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.5Attorney Docket No. 502379US Preliminary Amendment  
Regarding claim 22, Davidson discloses each of at least some of the corrugations of the first and second rollers has an amplitude value that differs from an amplitude value of at least one directly adjacent corrugation of said corrugations (see figs, 2, 12 and 14).  
Regarding claim 23, Davidson discloses the amplitude values of the corrugations of the first and second rollers vary from about 0.1 mm to about 1.5 mm (see figs, 2, 12 and 14).  
Regarding claim 24 Davidson discloses each of at least some of the corrugations of the first and second rollers has a corrugation angle that differs from a corrugation angle of at least one directly adjacent corrugation of said corrugations (see figs. 2-3).  
Regarding claim 25, since Davidson discloses each of at least some of the corrugations of the first and second rollers has a corrugation angle that differs from a corrugation angle of at least one directly adjacent corrugation of said corrugations (see figs. 2-3, 6-8 and 12) and the angles are overlapping with the claimed range, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Response to Arguments
Applicant's arguments filed 6/24/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments filed 6/24/2021 have been considered but are moot in view of the  new ground of rejection.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747